United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2027
                        ___________________________

 Patrick A. Lee; Floyd Hand; William J. Bielecki, Sr., each as individuals, pro se

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

 Cleve Her Many Horses, Acting Superintendent of Bureau of Indian Affairs, Pine
  Ridge Agency, Pine Ridge Indian Reservation, South Dakota; Ruth Brown; Jim
  Meeks; Charles L. Cummings; Craig Dillon; Stanley Little White Man; Bernie
Shot With Arrow; Paul Little; Barbara Dull Knife; James Cross; Lydia Bear Killer;
 Danielle Lebeau, also known as Dani Lebeau; Troy Weston, also known as Scott
 Weston; Dan Rodriguez; Jacqueline F. Siers; Garfield Steele; Kevin Yellow Bird
  Steele; Irving Provost; Robin Tapio; Lawrence Eagle Bull, also known as Larry
                Eagle Bull; John Hass; Bette Goings; Tatewin Means

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Rapid City
                                  ____________

                           Submitted: December 3, 2014
                            Filed: December 9, 2014
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Appellants, who are members the Oglala Sioux Nation (Tribe), appeal the
dismissal without prejudice of their claims against members of the Tribal government
and the Bureau of Indian Affairs. After de novo review, this court agrees with the
district court’s1 thorough, well-reasoned opinion dismissing for lack of jurisdiction.
See Great Rivers Habitat Alliance v. Fed. Emergency Mgmt. Agency, 615 F.3d 985,
988 (8th Cir. 2010) (standard of review).

      The judgment is affirmed. See 8th Cir. R. 47B. Appellees’ motions to strike
appellants’ supplemental addendum are granted.
                      ______________________________




      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.

                                         -2-